     Case: 1:19-cv-00237 Document #: 14 Filed: 04/16/19 Page 1 of 1 PageID #:30

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Monika McComb
                              Plaintiff,
v.                                                    Case No.: 1:19−cv−00237
                                                      Honorable John Z. Lee
Ginny's, Inc.
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 16, 2019:


        MINUTE entry before the Honorable John Z. Lee:The parties' agreed motion to
stay the proceedings pending arbitration is granted. This case is stayed and will be
administratively closed subject to reinstatement after the conclusion of the arbitration
proceeding, if necessary. Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
